 

Case 7:21-mj-06018-UA Document 22 Filed 09/10/21 Page 1 of 1

COMPLAINT/REMOVAL DISMISSAL
United States District Court
Southern District of New York

 

 

my AA CoA cc 5 Ya AO
Mag. Judge Dkt.No. A\ i SS. So A Date De greta ber 8, Ly |
- . be a Te
USAO No. DOBVRLVSS RAS
The Government respectfully requests the Court to dismiss without prejudice the Vv ‘Complaint Removal

Proceedings in

“ & * ven ep, ~ a ‘ uy
United States v. Simenet, ey ako SN Nn fpo 9 Sek 4 have CAberks T\ores Vaernowhker.

 

oh, my Y
The Complaint/Rule 40 Affidavit was filed on ne. VO “AOA Ui
“ a A. weg
U.S. Marshals please withdraw warrant, “4 i in

 

Assistant UNITED STATES ATTORNEY“

Nh ax e S 3X AE SASL,

 

 

 

(Print name)
SO ORDERED:
f oy wt oe, o wo on
UNITED STAES MAGISTRATE JUDGE z Daz

 

‘Distribution: © White > Court Yellow + U.S. Marshals Green > Pretrial Services Pink + AUSA Copy

 
